Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is response to the amendment and remarks filed on 04 June 2020.
Claims 1-30 are presently pending for examination.

Response to Arguments
3.	Applicant's arguments filed 06/04/2020 have been fully considered but they are not persuasive.
 Applicant argues, the prior art of record fails to teach or suggest “a controller configured to determine, if a new internetworking request is received when the head unit interworks with the mobile device, whether the interworking with the mobile terminal is wired interworking through the wired communication module or wireless interworking through the wireless communication module, and to determine whether to allow or disallow the new interworking request according to the determination”.
In response to applicant’s argument, Yeo reference is comprehensive reference that among other things teaches audio output management in vehicle head unit that determines the type of connection communication (wired or wireless) request for a mobile device (iPhone) so as to efficiently switch between wired or wireless commination based on the selected mode (see Yeo, abstract, page 3 paragraphs 5-6). Upon determination and consultation with the connection information, wireless 
Applicant employs broad language, which includes the use of word, and phrases, which have broad meanings in the art.  In addition, Applicant has not argued any narrower interpretation of the claim language, nor amended the claims significantly enough to construe a narrower meaning to the limitations.  As the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is forced to interpret the claim limitations as broadly as reasonably possible, in determining patentability of the disclosed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).
Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.  As it is Applicant’s right to continue to claim as broadly as possible their invention.  It is also the Examiner’s right to continue to interpret the claim language as broadly as possible.  It is the Examiner’s position that the detailed functionality that allows for Applicant’s invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique.  
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with . 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 14-15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Yeo (Foreign publication number KR 2014-0017831 A). In view of Park et al. (Publication number US 20120066419 A1), hereinafter Park.

6.	With respect to claim 1, Yeo discloses a head unit of a vehicle (Page 3, first paragraph, line 1, which discloses in part “The audio output management system includes a vehicle head unit 100 and a mobile device 200…”) interworking with a mobile device (Page 3, first paragraph, line 1, which discloses in part “The audio output management system includes a vehicle head unit 100 and a mobile device 200…”), the head unit comprising: 
a communication interface including a wired communication module and a wireless communication module (Page 3, first paragraph, lines 2-4, which disclose in part “…The vehicle head unit 100 includes a connection port for physical connection with an external device. This connection port may be a USB port. In addition, the vehicle head unit 100 includes a Bluetooth module for Bluetooth communication. The mobile device 200 may be wired or wirelessly connected to the vehicle head unit 100…”); a controller configured (vehicle head unit 100) to determine, if a new interworking request is received when the head unit interworks with the mobile device, whether the interworking with10 the mobile terminal is wired interworking or wireless interworking (Page 3, fifth paragraph, lines 4-5, which discloses in part “…The vehicle head unit 100 determines whether the iPhone 200 is wired or wirelessly connected to the iPod cable and the Bluetooth A2DP by checking the connection state information (S340)…”), and to determine whether to allow or disallow the new interworking request according to the determination (Page 3, fifth paragraph, lines 5-6, which discloses in part “….If it is determined that the wired or wireless connection, the vehicle head unit 100 disables the Bluetooth streaming mode or resets the iPod cable connection (S350).”).

Yeo on page 2, paragraph 1 disclose in part “…a method for managing audio output of a vehicle head unit for receiving and playing audio from a mobile device…”.  The examiner states that it is well known in the art that modern head units that connect wired or wirelessly to mobile devices possess “a display”.  Thus, Yeo’s silence as to a 

 Park, in the same field of endeavor, discloses a head unit of a vehicle (See Fig. 7, item 10) interworking with a mobile device (See Fig. 7, item 20), the head unit comprising: 
(See Fig. 7; also see paragraph [0068], lines 1-4) a communication interface including a wired communication module and a wireless communication module (Paragraph [0035], lines 1-6)  and a display configured to display an image corresponding to a video signal transmitted from the mobile device through the communication interface (Paragraph [0039]).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify the head unit of Yeo to have the ability to display an image corresponding to a video signal transmitted from the mobile device through the communication interface.  The rationale is to provide a user of the system the capability to display and playback audio/video contents from the mobile device.

With respect to claim 14, the combined teachings of Yeo and Park disclose, wherein the wired communication module includes a Universal Serial Bus (USB) communication module, and the wireless communication module includes a Wireless-Fidelity (Wi-Fi) communication module.
(Park; paragraph [0035], lines 3-7)

With respect to claim 15, the claim is rejected for the same reason as claim 1 above as the claims are substantially similar. 

With respect to claim 28, the claim is rejected for the same reason as claim 1 above as the claims are substantially similar.

7.	Claims 2, 6-11, 16 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Yeo (Foreign publication number KR 2014-0017831 A). In view of Park et al. (Publication number US 20120066419 A1), hereinafter Park and further in view of Louboutin et al. (Publication number US 20140196142 A1), hereinafter Louboutin.

8.	With respect to claims 2 and 16, the combined teachings of Yeo and Park does not specifically disclose, if the new interworking request is received by the wired communication module when the head unit interworks wirelessly with the mobile device through the wireless communication module, the controller allows the new interworking request.

However, Louboutin in the same field of endeavor, of authentication techniques for electronic devices that can provide more seamless communication between two devices, discloses, in part in paragraph [0022] “Host device 100 can be, for example, a handheld device such as a media player, smart phone, or personal digital assistant; a tablet computer; a laptop computer; a desktop computer; or any other electronic device capable of communicating with other devices…”. Louboutin also discloses in part in paragraph [0023] “Accessory 102 can be any accessory capable of interacting with host device 102, such as a speaker dock or speaker system, a media console, an automobile head unit…”.  Louboutin further discloses, if the new interworking request is received by the wired communication module (host I/O interface 236; See [0047] which states in part “…host I/O interface 236 can include a connector that mates directly with a connector included in host device 202…”) when the head unit interworks wirelessly with the mobile device through the wireless communication module (host I/O interface 236; See [0047] which states in part “…host I/O interface 236 can support wireless communication (e.g., via Wi-Fi, Bluetooth, or other wireless protocols…”), the controller allows the new interworking request.
(Louboutin; paragraph [0048])

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yeo and Park with the teachings of Louboutin. By modifying the vehicle head unit of Yeo that determines whether the iPhone 200 is wired or wirelessly connected to the iPod cable and the Bluetooth A2DP by checking the connection state, as disclosed in Yeo, on page 3, fifth paragraph, lines 4-5. To further include a connection manager 138 that can determine whether received ID info 150 (i.e. “the connection state information” as disclosed in Yeo) matches information on either known-good list 142 or known-bad list 

With respect to claims 6 and 20, the combined teachings of Yeo, Park and Louboutin disclose, if the interworking with the mobile device is converted from wireless interworking to wired interworking (Yeo; Page 3, fifth paragraph, lines 4-6), the wired communication module receives interworking conversion information from the mobile device and prepares execution of an application based on the received interworking conversion information.
(Park; paragraph [0037])

With respect to claims 7 and 21, the combined teachings of Yeo, Park and Louboutin disclose, wherein the interworking conversion 10information includes at least one of authentication information of the mobile device (Louboutin; paragraph [0026], lines 1-6) and application state information of the mobile device (Park; paragraph [0069], lines 8-13).

With respect to claims 8 and 22, the combined teachings of Yeo, Park and Louboutin disclose, if the interworking conversion information is received from the mobile device, the controller skips an authentication 15 procedure with the mobile device based on the authentication information included in the interworking conversion information.
(Louboutin; paragraph [0005], lines 21-23)

With respect to claims 9 and 23, the combined teachings of Yeo, Park and Louboutin disclose, if the interworking conversion information is received from the mobile device, the controller successively executes 20 operation of an application being executed before conversion to wired interworking occurs, based on the application state information included in the interworking conversion information.
(Louboutin; paragraph [0076], lines 15-17)

With respect to claims 10 and 24, the combined teachings of Yeo, Park and Louboutin disclose, if the head unit interworks 25 with the mobile device, the controller processes an audio signal and a video signal transmitted from the mobile device (Park; paragraph [0038], lines 10-11), outputs the processed video signal to the display, and outputs the processed audio signal to a speaker (Louboutin; paragraph [0025], lines 3-7).

With respect to claims 11 and 25, the combined teachings of Yeo, Park and Louboutin disclose, a storage device 30 configured to store audio setting information indicating an analog channel or a digital channel to which an audio signal transmitted from the mobile device is allocated.
(Park; See Fig. 7, also see paragraph [0068], lines 3-11)

9.	Claims 3-4, 17-18 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Yeo (Foreign publication number KR 2014-0017831 A). In view of Park et al. (Publication number US 20120066419 A1), hereinafter Park and further in view of Yamamoto (Publication number US 20170195325 A1).

10.	With respect to claims 3, 17 and 29, the combined teachings of Yeo and Park disclose, a device (i.e. a head unit) refusing to allow a mobile device to connect to the head unit. 
(Yeo; Page 3, fifth paragraph, lines 5-6, which discloses in part “….If it is determined that the wired or wireless connection, the vehicle head unit 100 disables the Bluetooth streaming mode or resets the iPod cable connection (S350).”)

The combined teachings of Yeo and Park is silent as to, if the new interworking request is received from another mobile device when the head unit interworks wirelessly with the mobile device through the wireless communication module, the controller disallows the new interworking request.

However, Yamamoto in the same field of endeavor of establishing a network connection between a mobile device and an automobile head unit, discloses the head unit receives a request to connect the mobile device to the head unit using a short range, wireless connection. If another device is already connected to the head unit using the same wireless connection, and only one device may be connected using that connection at a time, then the head unit sends another request to the mobile device for authorization to disconnect the other mobile device from the head unit (paragraph [0006]). Yamamoto further discloses, if the new interworking request is received from another mobile device (Yamamoto; paragraph [0030], lines 5-12).

Thus, given the teachings of Yamamoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined establishing a connection between a mobile device and a head unit teachings of Yeo and Park. Furthermore, the combined teachings of Yeo and Park disclose in part “….If it is determined that the wired or wireless connection, the vehicle head unit 100 disables the Bluetooth streaming mode or resets the iPod cable connection (S350).”, see Yeo on page 3, fifth paragraph, lines 5-6. As such, it would have been obvious to one of ordinary skill in the art to modify the combined systems of Yeo and Park that uses connection state information to determine whether allow or disable a wired or wireless connection, to a vehicle head unit, see Yeo page 3, fifth paragraph. To further include the ability to displays a message to the user requesting the user to authorize or not authorize the head unit to disconnect the first mobile device in favor of the second (i.e. another) mobile device, as disclosed in Yamamoto paragraph [0030]. In order to permit a user to set and prioritize which devices are allowed to connect to the head unit (Yamamoto; paragraph [0035]).

With respect to claims 4, 18 and 30, the combined teachings of Yeo, Park and Yamamoto disclose, if the new interworking request is received from another mobile device (Yamamoto; paragraph [0035]) when the head unit interworks with the mobile 
(Yeo; Page 3, fifth paragraph, lines 5-6, which discloses in part “….If it is determined that the wired or wireless connection, the vehicle head unit 100 disables the Bluetooth streaming mode or resets the iPod cable connection (S350).”)

11.	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Yeo (Foreign publication number KR 2014-0017831 A). In view of Park et al. (Publication number US 20120066419 A1), hereinafter Park.  In view of Yamamoto (Publication number US 20170195325 A1) and further in view of Louboutin et al. (Publication number US 20140196142 A1), hereinafter Louboutin.

12.	With respect to claims 5 and 19, the combined teachings of Yeo, Park and Yamamoto disclose, if the new interworking request from the other mobile device (Yamamoto; paragraph [0035]) is received by the wired communication module (Park; paragraph [0035], lines 1-7)31. 
The combined teachings of Yeo, Park and Yamamoto does not specifically disclose the controller allows charging of the other mobile device.

However, Louboutin in the same field of endeavor, of authentication techniques for electronic devices that can provide more seamless communication between two devices, discloses, the controller allows charging of the other mobile device.
(Louboutin; paragraph [0024], lines 1-8; which discloses in part “…accessory 102 to deliver power to host device 100 and/or to receive power from host device 100…”)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Yeo, Park and Yamamoto with the teachings of Louboutin. By modifying the vehicle head unit of Yeo, page 3, sixth paragraph that discloses in part that “…the vehicle head unit 100 temporarily turns off the switching element connected to the power supply pin of the USB port to suspend the power supply to the power supply pin…”. To further utilize the same cable connection to provide power (i.e. charge) to the mobile device, as disclosed in (Louboutin; paragraph [0024], lines 1-8; which discloses in part “…accessory 102 to deliver power to host device 100 and/or to receive power from host device 100…”).  In order to allow users of the head unit to keep their devices charged. 

13.	Claims 12-13 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over the machine translation of Yeo (Foreign publication number KR 2014-0017831 A). In view of Park et al. (Publication number US 20120066419 A1), hereinafter Park.  In view of Louboutin et al. (Publication number US 20140196142 A1), hereinafter Louboutin and further in view of Hort et al. (Publication number US 20160197782 A1), hereinafter Hort.

14.	With respect to claims 12 and 26, the combined teachings of Yeo, Park and Louboutin does not specifically disclose, wherein the storage device further stores video 

However, Hort in the same field of endeavor of connecting a mobile communication device to a head unit of a vehicle, discloses the head unit 100 may also be provided with a number of different inputs allowing the user to interact with the head unit… An input selector may be provided to allow the user to swap between various inputs (paragraph [0076]). Hort further discloses, wherein the storage device further stores video setting information representing information about an encoding format of a video signal transmitted from the mobile device.
(Hort; paragraph [0032], lines 6-8)

Thus, given the teachings of Hort, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined establishing a connection between a mobile device and a head unit teachings of Yeo, Park and Louboutin with the teachings of Hort. By modifying the head unit that processes video program execution information (Park; paragraph [0069]).  To further include the ability to decode and playback various video formats such as H.264 or H.265, as disclosed in Hort paragraph [0032], lines 6-8.  In order to allow a user of a head unit that capability to playback and stream various media formats.

With respect to claims 13 and 27, the combined teachings of Yeo, Park, Louboutin and Hort disclose, if the interworking with the mobile device is converted from wireless (Yeo; Page 3, fifth paragraph, lines 4-6), the controller processes an audio signal and a video signal transmitted from the mobile device, based on the stored audio setting information (Park; See Fig. 7, also see paragraph [0068], lines 3-11) and the stored video setting information (Hort; paragraph [0032], lines 6-8).

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444